Ratio of Earnings to Fixed ChargesExhibit 12.1 Nine Months Ended December 31, Fiscal Year Ended March 31, Income before income taxes $ Plus fixed charges: Interest expense Capitalized interest Amortization of debt related expenses Estimated interest component of rent expense Fixed charges $ Preferred dividends $ Ratio of earnings to fixed charges (excluding preferred dividends) x x x x x x x Ratio of earnings to combined fixed charges and preferred dividends x x x x x x x For purposes of computing the ratio of earnings to fixed charges and the ratio of earnings to combined fixed charges and preferreddividends,“earnings” consists of pretax earnings from operations plus total fixed charges excluding interest capitalized during the period, and “fixed charges” consists of interest expense, capitalized interest, amortization of debt charges and discounts, and estimated annual interest component of rental expense.In addition, for the purposes of computingthe ratio of earnings tocombined fixed charges and preferred dividends,"preferred dividends" excludes those preferred dividends paid or payable by AMERCO to its consolidatedinsurance subsidiaries.
